Citation Nr: 1203577	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  02-19 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a chronic acquired psychiatric disorder other than PTSD, to include schizoaffective disorder. 


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The veteran had active service from October 23, 2000, to November 29, 2000, a period of one month, seven days.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  The appeal, then characterized as a claim of entitlement to service connection for a schizoaffective disorder, claimed as PTSD, was denied by the Board in 2004.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  The Court vacated the Board's 2004 decision.  The Board remanded the appeal in February 2005.  

In September 2005, the Board denied the appeal, which had been recharacterized as two issues, a claim for service connection for PTSD and a claim for an acquired psychiatric disorder other than PTSD.  The veteran appealed this decision to the Court.  By a May 2006 Order, the Court vacated the September 2005 Board decision.  The Board Remanded the claims for further development in 2007.  In a November 2007 decision, the Board denied both issues on appeal, characterized as a claim for service connection for PTSD and a claim for service connection for an acquired psychiatric disorder other than PTSD, to include a schizoaffective disorder.  The Veteran again appealed that decision to the Court.  In December 2008, the Court vacated the November 2007 Board decision.  In 2010, the Board Remanded the appeal for further development.  

The CAVC's 2006 Order, and a Joint Motion for Remand to the Board which was incorporated into that Order, specified that PTSD and a schizoaffective disorder pre-existed the Veteran's service, and specified that the issue on appeal is a claim for service connection for each disorder on the basis of aggravation in service.  The November 2007 Board decision, 2008 CAVC Order, and September 2010 Board Remand which followed the 2006 CAVC Order characterized the appeal as stated on the title page of this decision, and the Board has continued that characterization for purposes of consistency.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran provided testimony at a hearing before an Acting Veterans Law Judge (VLJ) in May 2003.  The Acting VLJ who conducted that hearing is no longer employed at the Board.  Because the governing regulations require that a VLJ who conducts a hearing participate in the final determination of the claim, the Veteran was afforded an opportunity to testify at another hearing.  38 C.F.R. § 20.707 (2011).  In March 2010, the Veteran informed VA that he wished to testify again before the Board.  In April 2010, the Veteran withdrew his hearing request.  The Veteran has been afforded his right to a hearing, and appellate review may continue.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board notes that the claim underlying this appeal was submitted more than 10 years ago.  The Board sincerely regrets the delay which will be engendered by another Remand.  Unfortunately, the circumstances of the appeal require further development of the facts.  The Veteran was last afforded VA examination in 2001.  Several opinions have been rendered on the record since that time, including private opinions rendered in 2005 and 2009, but the private providers who rendered the 2005 and 2009 opinions did not report that they examined the Veteran for purposes of the opinion, and neither reported that they had ever treated the Veteran.  The Veteran should be afforded a current psychiatric examination.

Private treatment records dated from 2006 to 2010 reflect that the Veteran received treatment for such medical disorders as skin rashes, dermatitis, knee pain, sore throat, and back pain, but do not reflect that the Veteran received psychiatric treatment.  However, those treatment records apparently reflect that the Veteran was being monitored for side effects of medications used to treat psychatric disorders.  The Veteran should be afforded the opportunity to identify the current provider.  

VA outpatient clinical records appear to reflect that the Veteran did not receive VA treatment after 2006, and last received VA psychiatric treatment in 2003.  The Veteran should be asked whether he has received psychiatric treatment or medications for a psychiatric disorder since 2003, and he should be given an opportunity to identify the treating providers or identify current treatment for a psychiatric disorder through such alternative records as dispensing records of pharmacies at which he obtains medications.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify where he has received treatment for any psychiatric disorder since 2003, to include identifying VA and non-VA providers.  Advise the Veteran that he may submit alternative records such as pharmacy records, to include identifying pharmacies at which medications have been dispensed.  

The Veteran should be asked to identify each facility at which he has been hospitalized for treatment of a psychiatric disorder, either prior to or following his period of service in October 2000 through November 2000.   

Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

2.  If no response identifying current psychiatric treatment is received from the Veteran within 60 days, send another copy of the notice to the Veteran's representative.  Ask the representative to contact the Veteran and assist the Veteran to respond.  Ask the representative to respond in writing.  
3.  Obtain current VA clinical records from 2006 to the present, and associate those records with the Veteran's claims file or electronic file.  

Obtain any records related to the Veteran's application for vocational rehabilitation benefits.  

4.  After the directions in paragraphs #1 and #3 are completed, to the extent possible, and paragraph #2 above, if the action discussed in that paragraph is required, than afford the Veteran VA psychiatric examination.  

The examiner who conducts the psychiatric examination should be specifically advised of these facts:  

(i)  The Veteran had active service from October 23, 2000, to November 29, 2000 (one month, seven days).  

(ii) The Veteran and VA have agreed, in documents filed before a court, that the Veteran had PTSD and schizoaffective disorder before his service induction, and that agreement must be accepted as accurate for purposes of current VA psychiatric examination.  

(iii) The Veteran and VA have agreed that the question remaining on appeal is whether the Veteran's service in October 2000 through November 2000 aggravated PTSD and/or schizoaffective disorder.  

(iv) A determination as to aggravation requires review of the evidence pertaining to manifestations of the disability prior to, during, and subsequent to service, so discussion of the medical evidence about manifestations of PTSD and/or schizoaffective disorder prior to, during, and subsequent to service is needed.  38 C.F.R. § 3.306 (2011).  

The examiner should be asked to review the available records regarding the Veteran's treatment prior to service, the service treatment records, and the post-service clinical records and opinions related to the Veteran's psychiatric disorders, to include an October 30, 2001 post-service VA initial treatment evaluation with a summary of pre-service history.  After examining the Veteran, the examiner should be asked to address the following questions:

	(a). Does the Veteran currently manifest PTSD?
	If so, state whether manifestations in service of PTSD were the expected natural progression for PTSD, or, were manifestations of a temporary exacerbation of PTSD symptoms, or, were manifestations of a permanent increase in the underlying severity or pathology of PTSD.  
	If the current symptoms are of greater severity than the symptoms prior to service, address this question:  
	Is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD permanently increased in severity during his service?  
	If it is your opinion that the Veteran's PTSD did not undergo an increase in severity during his service in October 2000 and November 2000, is there clear and unmistakable evidence that there was no increase in severity during service, or that PTSD did not increase in severity during that period beyond expected natural progression?  Explain why the evidence that there was no permanent increase in the severity of PTSD is clear and unmistakable.  

Discuss the Veteran's lay statements and testimony in the responses to the questions above.  

	(b) Does the Veteran currently manifest a schizoaffective disorder?
	If so, state whether manifestations in service of schizoaffective disorder were the expected natural progression for that disorder, or, were manifestations of a temporary exacerbation of schizoaffective disorder symptoms, or, were manifestations of a permanent increase in the underlying severity or pathology of schizoaffective disorder.  
	If the current symptoms are of greater severity than the symptoms prior to service, address this question:  
	Is it at least as likely as not (50 percent or greater probability) that the Veteran's schizoaffective disorder permanently increased in severity during his service?  
	If it is your opinion that the Veteran's schizoaffective disorder did not undergo an increase in severity during his service in October 2000 and November 2000, is there clear and unmistakable evidence that there was no increase in severity during service, or that schizoaffective disorder did not increase in severity during that period beyond expected natural progression?  Explain why the evidence that there was no permanent increase in the severity of schizoaffective disorder is clear and unmistakable.  

Discuss the Veteran's lay statements and testimony in the responses to the questions above.  

	If any requested opinion cannot be provided without resort to pure speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion. 

5.  If the Veteran does not report for VA examination, a reviewer should be asked to address the questions listed in paragraph #3 above based on the evidence of record.  

6.  If the benefit sought on appeal is not granted, a supplemental statement of the case should be issued.  The case should be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

